U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 000-33165 ASSURED PHARMACY, INC. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17935 Sky Park Circle Suite F, Irvine, CA (Address of principal executive offices) (Zip Code) (949) 222-9971 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the common stock, $0.001 par value, as of August 11, 2008: 56,006,113 EXPLANATORY NOTE This is an amendment to the Registrants Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 dated August 14, 2008 (the  Quarterly Report ). The purpose of this amendment is to correct the certifications of Exhibits 31.1 and 31.2, which inadvertently omitted certain introductory language of paragraph 4, by re-filing Exhibits 31.1 and 31.2. Except for the correction of the certifications referenced above, this amendment does not update, modify, or amend any disclosure set forth in the Quarterly Report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASSURED PHARMACY, INC. Date: September 9, 2008 /s/ Robert DelVecchio Robert DelVecchio Chief Executive Officer (Principal Executive Officer) Date: September 9, 2008 /s/ Haresh Sheth Haresh Sheth Chief Financial Officer (Principal Financial and Accounting Officer) 3
